     Case 3:19-cv-00357-MMD-CLB Document 5 Filed 07/02/20 Page 1 of 3


1

2

3                              UNITED STATES DISTRICT COURT

4                                      DISTRICT OF NEVADA

5                                                  ***

6     DONTAE SMITH,                                      Case No. 3:19-cv-00357-MMD-CLB

7                                         Plaintiff,                  ORDER
             v.
8
      DR. WILLIAMSON, et al.,
9                                     Defendants

10

11          This action began with a pro se civil rights complaint filed under 42 U.S.C. § 1983

12   by a state prisoner. On May 21, 2020, this Court issued an order directing Plaintiff to file

13   his updated address with this Court within 30 days. (ECF No. 3.) The 30-day period has

14   now expired, and Plaintiff has not filed his updated address or otherwise responded to the

15   Court’s order. The Court will therefore dismiss this case.

16          District courts have the inherent power to control their dockets and “[i]n the exercise

17   of that power, they may impose sanctions including, where appropriate . . . dismissal” of a

18   case. Thompson v. Hous. Auth. of City of Los Angeles, 782 F.2d 829, 831 (9th Cir. 1986).

19   A court may dismiss an action, with prejudice, based on a party’s failure to prosecute an

20   action, failure to obey a court order, or failure to comply with local rules. See Ghazali v.

21   Moran, 46 F.3d 52, 53-54 (9th Cir. 1995) (affirming dismissal for noncompliance with local

22   rule); Ferdik v. Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir. 1992) (affirming dismissal for

23   failure to comply with an order requiring amendment of complaint); Carey v. King, 856

24   F.2d 1439, 1440-41 (9th Cir. 1988) (affirming dismissal for failure to comply with local rule

25   requiring pro se plaintiffs to keep court apprised of address); Malone v. U.S. Postal Serv.,

26   833 F.2d 128, 130 (9th Cir. 1987) (affirming dismissal for failure to comply with court

27   order); Henderson v. Duncan, 779 F.2d 1421, 1424 (9th Cir. 1986) (affirming dismissal for

28   lack of prosecution and failure to comply with local rules).
     Case 3:19-cv-00357-MMD-CLB Document 5 Filed 07/02/20 Page 2 of 3


1    In determining whether to dismiss an action for lack of prosecution, failure to obey a court

2    order, or failure to comply with local rules, the court must consider several factors: (1) the

3    public’s interest in expeditious resolution of litigation; (2) the court’s need to manage its

4    docket; (3) the risk of prejudice to the defendants; (4) the public policy favoring disposition

5    of cases on their merits; and (5) the availability of less drastic alternatives. See Thompson,

6    782 F.2d at 831; Henderson, 779 F.2d at 1423-24; Malone, 833 F.2d at 130; Ferdik, 963

7    F.2d at 1260-61; Ghazali, 46 F.3d at 53.

8             Here, the Court finds that the first two factors weigh in favor of dismissal. The third

9    factor—risk of prejudice to Defendants—also weighs in favor of dismissal, since a

10   presumption of injury arises from the occurrence of unreasonable delay in filing a pleading

11   ordered by the court or prosecuting an action. See Anderson v. Air West, 542 F.2d 522,

12   524 (9th Cir. 1976). The fourth factor—public policy favoring disposition of cases on their

13   merits—is greatly outweighed by the factors in favor of dismissal discussed herein. Finally,

14   a court’s warning to a party that his failure to obey the court’s order will result in dismissal

15   satisfies the “consideration of alternatives” requirement. Ferdik, 963 F.2d at 1262; Malone,

16   833 F.2d at 132-33; Henderson, 779 F.2d at 1424. The Court’s order requiring Plaintiff to

17   file his updated address with the Court within 30 days expressly stated: “IT IS FURTHER

18   ORDERED that, if Plaintiff fails to timely comply with this order, the Court shall dismiss

19   this case without prejudice.” (ECF No. 3.) Thus, Plaintiff had adequate warning that

20   dismissal would result from his noncompliance with the Court’s order to file his updated

21   address within 30 days.

22            It is therefore ordered that this action is dismissed without prejudice based on

23   Plaintiff’s failure to file an updated address in compliance with this Court’s May 21, 2020

24   order.

25   ///

26   ///

27   ///

28

                                                     2
     Case 3:19-cv-00357-MMD-CLB Document 5 Filed 07/02/20 Page 3 of 3


1           It is further ordered that the application to proceed in forma pauperis (ECF No. 1)

2    is denied as moot.

3           It is further ordered that the Clerk of the Court enter judgment accordingly and close

4    this case.

5           DATED THIS 2nd day of July 2020.

6

7
                                               MIRANDA M. DU
8                                              CHIEF UNITED STATES DISTRICT JUDGE

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                  3
